OPINION OF THE COURT
Per Curiam.
On September 14, 1993, the respondent pleaded guilty in *300the Supreme Court, Kings County, to three counts of grand larceny in the third degree (Penal Law § 155.35), a class D felony, and one count of scheme to defraud in the first degree (Penal Law § 190.65), a class E felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted, without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Thompson, J. P., Bracken, Sullivan, Balletta and Ritter, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Wayne J. Price, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Wayne J. Price is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.